Title: To James Madison from Thomas Jefferson, 17 February 1826
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello. Feb. 17. 26
        
        My Circular was answered by Genl. Breckenridge, approving, as we had done, of the immediate appointment of Terril to the chair of Law, but our 4. colleagues, who were together in Richmond, concluded not to appoint until our meeting in April. In the meantime the term of the present lamented incumbent draws near to a close. About 150. students have already entered, many of those who engaged for a 2d. year are yet to come, and I think we may count that our dormitories will all be filled. Whether there will be any overflowings for the accommodations provided in the vicinage, which are quite considerable is not yet known. None will enter there while a dormitory remains vacant. Were the law-chair filled, it would add 50. at least to our number.
        Immediately on seeing the overwhelming vote of the H. of R. against giving us another Dollar, I rode to the University and desired mr. Brockenbrough to engage in nothing new, to stop every thing in hand which could be done without, and to employ all his force and funds in finishing the Circular room for the books, & the Anatomical theatre. These cannot be done without; and for them and all our debts, we have funds enough.

But I think it prudent then to clear the deck thoroughly, to see how we shall stand, and what we may accomplish further. In the mean while there are arrived for us, in different ports of the US. 10 boxes of books from Paris, 7 from London, and from Germany I know not how many, but making in all perhaps about 25. boxes. Not one of these can be opened, until the Bookroom is completely finished, and all the shelves ready to recieve their charge directly from the boxes as they shall be opened. This cannot be till May. I hear nothing definitive of the 3. M. D. duty of which we are asking the remission from Congress.
        In selecting our Law-Professor, we must be rigorously attentive to his political principles. You will recollect that, before the revolution, Coke Littleton was the universal elementary book of Law Students; and a sounder whig never wrote, nor of profounder learning in the orthodox doctrines of the British constitution, or in what were called English liberties. You remember also that our lawyers were then all whigs. But when his blackletter text, and uncouth, but cunning learning got out of fashion, and the honied Mansfieldism of Blackstone became the Student’s Hornbook from that moment that Profession (the nursery of our Congress) began to slide into toryism, and nearly all the young brood of lawyers now are of that hue. They suppose themselves indeed to be whigs, because they no longer know what whiggism, or republicanism means. It is in our Seminary that that Vestal flame is to be kept alive. It is thence it is to spread anew over our own and the sister states. If we are true and vigilant in our trust, within a dozen or 20. years, a majority of our own legislature, will be from our school, & many disciples will have carried it’s doctrines home with them to their several states, and have leavened thus the whole mass. N. York has taken strong ground, in vindication of the Constitution. S. Carolina had already done the same. Altho’ I was against our leading, I am equally against omitting to follow in the same line, and backing them firmly; and I hope that yourself, or some other, will mark out the track to be pursued by us.
        You will have seen in the newspapers some proceedings in the legislature which have cost me much mortification. My own debts had become considerable, but not beyond the effect of some lopping of property, which would have been little felt, when our friend W. C. N. gave me the coup de grace. Ever since that I have been paying 1200.D. a year interest on his debt, which, with my own, was absorbing so much of my annual income as that the maintenance of my family was making deep and rapid inroads on my capital. Still, sales at a fair price, would leave me competently provided. Had crops and prices for several years been such as to maintain a steady competition of substantial bidders at market, all would have been safe. But the long succession of years of stunted crops, of reduced prices, the general prostration of the farming business, under levies for supporting manufacturers &c. with the calamitous fluctuations of value in our paper

medium, have kept Agriculture in a state of abject depression, which has peopled the Western states by silently breaking up those on the Atlantic, and glutted the land market while it drew off it’s bidders. In such a state of things property has lost it’s character of being a resource for debts. High lands in Bedford, which, in the days of our plethory, sold readily for 50. to 100. D. the acre (and such sales were many there) would not now sell for more than from 10. to 20. D. or 1/4 or 1/5 of their former price. Reflecting on these things, the practice occurred to me of selling on fair valuation, and by way of lottery, often resorted to, to effect large sales, before the revolution and still in constant usage in every state, for individual as well as corporate purposes. If it is permitted in my case, my lands, here alone, with the mills &c. will pay every thing, and leave me Monticello and a farm free. If refused I must sell every thing here, perhaps considerably in Bedford, move thither with my family, where I have not even a log-hut to put my head into, and whether ground for burial, will depend on the depredations which, under the form of sales, shall have been committed on my property. The question then with me was Utrum horum? But why afflict you with these details? I cannot tell indeed, unless pains are lessened by communication with a friend. The friendship which has subsisted between us, now half a century, and the harmony of our political principles and pursuits, have been sources of constant happiness to me thro’ that long period. And, if I remove beyond the reach of attentions to the University, or beyond the bourne of life itself, as I soon must, it will be a comfort to leave that institution under your care, and an assurance that they will neither be spared, nor ineffectual. It has also been a great solace to me to believe that you are engaged in vindicating to posterity the course we have pursued for preserving to them, in all their purity, the blessings of selfgovernment, which we had assisted too in acquiring for them. If ever the earth has beheld a system of administration conducted with a single and steadfast eye, to the general interest and happiness of those committed to it, one which, protected by truth, can never know reproach, it is that to which our lives have been devoted. To myself you have been a pillar of support thro’ life. Take care of me when dead, and be assured that I shall leave with you my last affections.
        
          Th: Jefferson
        
      